DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on April 19, 2022.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220720 for references purposes only.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maes et al. (US 2016/0127418) in view of Pan et al. (US 2017/0300497).

Claims 1, 9, 17
Maes discloses:
at least one non-transitory storage device (non-transitory medium, see [0054]); and 
at least one processing device (processor, see [0056]) coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
establish a communication link (request, see [0021-0022]) with a technology platform (platform, see [0021-0022]) of a third party system (service controller, see [0022]), wherein the third party system is associated with providing a cloud service (cloud service, see abstract, [0022]) to an entity (entities, see [0036]); 
electronically receive, via the communication link, one or more resources (e.g. resources, see [0043], figure 3) associated with the technology platform of the third party system; 
electronically receive, via the communication link, business information (policies, see [0034]) associated with the third party system, wherein the business information comprises at least a set of guidelines (rules, see [0034]), ethics outlining the responsibilities of the third party system and/or rules of conduct.
Maes does not disclose:
Determine one or more supervisory… priorities;
Determine whether the one or more resources… priorities;
Validate… priorities.
Pan teaches:
determine one or more supervisory requirements (recommendation policies, e.g. read/write usage, data distribution status, data type, stability, see [0069]) associated with the entity, wherein the one or more supervisory requirements comprises weighted priorities (each recommendation policy is multiplied by a weight coefficient, see [0069]);
determine whether the one or more resources (services, see [0175]) associated with the technology platform and the business information (e.g. stability of a service, usage by the user, user migration status, see [0066]) associated with the third party systems meets the one or more supervisory requirements associated with the entity, wherein determining further comprises determining that the one or more resources and the business information meet the one or more supervisory requirements in their descending order (descending order, see [0175, 0178]) of weighted priorities;
validate the technology platform (have matching scores of the services, see [0232]) of the third party based on at least determining that the one or more resources associated with the technology platform and the business information associated with the third party system meets the one or more supervisory requirements associated with the entity in their descending order of weighted priorities (descending order, see [0232]).
Maes discloses a storage device, a processing device, establishing a link with a technology platform, receiving resources, and receiving business information. Maes does not disclose determining supervisory requirements, determining whether the resources meet the requirements, or validating the platform, but Pan does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the policy-guided fulfillment of a cloud service of Maes with the determining supervisory requirements, determining whether the resources meet the requirements, and validating the platform of Pan because 1) a need exists for provisioning and managing cloud services across the different categories of approach (see Maes [0019]); and 2) a need exists for obtaining a service that matches a to-be-developed application in a timely and accurate manner (see Pan [0006]). Determining supervisory requirements, determining whether the resources meet the requirements, and validating the platform allows for an entity to find the right service.

Claims 2, 10, 18
Furthermore, Pan teaches:
determine the one or more supervisory requirements (recommendation policies, e.g. read/write usage, data distribution status, data type, stability, see [0069]) associated with the entity, wherein the one or more supervisory requirements comprises at least one or more internal supervisory requirements (read/write usage, see [0069]) and one or more external supervisory requirements (data distribution status, see [0069]).

Claims 3, 11, 19
Furthermore, Pan teaches:
the one or more supervisory requirements comprises at least regulations, standards, frameworks, and requirements (read/write usage, data distribution status, data type, stability, see [0069]).

Claims 4, 12, 20
Furthermore, Maes discloses:
determine that the one or more resources associated with the technology platform of the third party does not meet the one or more supervisory requirements (i.e. requires modifications, see [0038]);
determine one or more actions (e.g. modifications to the model, see [0038]) to be executed by the third party to ensure that the one or more resources associated with the technology platform of the third party does meets the one or more supervisory requirements;
transmit control signals configured to cause a computing device of the third party to display the one or more actions (perform monitoring, see [0039]).

Claims 5, 13
Furthermore, Maes discloses:
electronically receive, from the computing device associated with the third party, an indication that the third party has executed at least one of the one or more actions (e.g. monitoring, see [0039]); 
determine whether the one or more resources associated with the technology platform of the third party meets the one or more supervisory requirements based on at least receiving the indication that the third party has executed at least one of the one or more actions (monitoring takes place, determines whether violated, see [0039]); and 
validate the technology platform of the third party based on at least determining that the one or more resources associated with the technology platform meets the one or more supervisory requirements associated with the entity (see [0039]).

Claims 6, 14
Furthermore, Maes discloses:
onboard the third party based on at least validating the technology platform of the third party (binding of the policy to the environment/model, see [0037]).

Claims 7, 15
Furthermore, Maes discloses:
determine one or more resource types (processing, storage, network resources, see [0021]) associated with each of the one or more resources; 
determine one or more sub-entities (tenants of clouds, other users, see [0028, 0036]) associated with the entity, wherein each of the one or more sub-entities is associated with the one or more resource types; 
determine the one or more supervisory requirements (policies, see [0036, 0044]) for each of the one or more sub-entities; and 
determine whether the one or more resources meet the one or more supervisory requirements for the one or more sub-entities (cloud service in compliance, see [0044]).

Claims 8, 16
Furthermore, Maes discloses:
the one or more supervisory requirements for the one or more resources are based on at least one or more controls (policies, see [0036]) associated with the one or more sub-entities (tenants of clouds, other users, see [0028, 0036]).

Response to Arguments
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Govindaraju et al. (US 2020/0186445) discloses methods and systems that provision distributed applications that invoke functions provided by a distributed-function-as-a-service feature; specifically a descending order of weighted coefficients (see [0118]). 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/
Primary Examiner, Art Unit 3621 
                                                                                                                                                                                                       
                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.